Citation Nr: 0834166	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  02-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had service under honorable conditions from March 
1960 to February 1963 and honorable service from May 1966 to 
May 1969.  His service from May 1969 to April 1974 was under 
conditions constituting a bar to Department of Veterans 
Affairs (VA) benefits.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision.

The RO previously denied service connection for a left wrist 
disability in a September 1988 rating decision which became 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2002).  The Board reopened and remanded the veteran's claim 
in July 2003; all requested development having been 
completed, the veteran's claim is once again before the 
Board.

The veteran and his wife testified before the undersigned at 
a personal hearing in August 2008.  A transcript of this 
hearing has been included in the claims folder.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the 
evidence demonstrates that the veteran has a current left 
wrist disability, which was caused by a helicopter crash in 
October 1968.


CONCLUSION OF LAW

Criteria for service connection for a left wrist disability 
are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran testified at hearings before the Board in 
December 2002 and August 2008 that while he was serving in 
Vietnam in October 1968 he was riding in a Chinook helicopter 
that came under attack and subsequently crashed when a rotor 
caught a tree limb.  The veteran described in detail how his 
left hand became caught under a bulldozer that was on board 
and he indicated that they dumped the bulldozer in an effort 
to free his hand.  

In support of his claim, the veteran submitted a picture of a 
downed Chinook helicopter with a bulldozer lying on its side 
next to the helicopter.  The veteran also submitted a 
statement from a buddy who indicated that the Chinook 
helicopter that was carrying the veteran was shot down in 
October 1968.  The buddy reported that the veteran was 
injured on the left side in his hand and arm and was placed 
on inactive status for approximately 30 days.  The buddy 
indicated that he remembered the incident because he was the 
motor pool sergeant who dispatched equipment to the crash 
site to recover the wreckage.

Service treatment records are silent for any wrist injury.  
However, the records fail to show any treatment during the 
veteran's time in Vietnam around October 1968, and the 
veteran testified that he had received treatment while in 
Vietnam for his wrist.  The veteran also testified that he 
sought treatment for his left wrist shortly after service in 
1974 at the VA medical center in Tuscaloosa, Alabama; 
unfortunately, despite six separate requests for records, no 
records were ever produced.  Nevertheless, the veteran's wife 
did testify that she had been married to the veteran since 
1974 and had known him to have problems with his left wrist 
the entire time.

In 1986, the veteran underwent surgery on his left wrist and 
it was noted that he had evidence of an old fracture of the 
wrist.  In fact, this examiner stated he had seen the veteran 
7 to 8 years before about his wrist complaints.  Private 
treatment records continue to show a left wrist disability.

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail. The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In this case, the veteran provided credible testimony that he 
injured his wrist in a helicopter crash during service and 
has had increasingly severe symptoms ever since.  The 
veteran's testimony about the crash was supported by a 
photograph of the crash and by a buddy statement that gave 
first hand knowledge of the crash.  It is also noted that VA 
has already conceded the occurrence of the crash in granting 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD), as the helicopter crash served as the 
traumatic event that provided the basis for the diagnosis of 
PTSD.

With regard to the wrist injury, the buddy statement 
indicated that the veteran injured his left arm and hand in 
the helicopter crash.  It is also noted that a veteran may 
testify as to an incident or event that resulted in a 
physically observable injury; and, while a veteran is not 
competent to render a medical diagnosis, a veteran may 
testify to factual matters of which he has first-hand 
knowledge: such as experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  Harvey v. Brown, 6 Vet. App. 390, 393 
(1994); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Thus, the veteran is competent to report that his 
injured his left wrist during a helicopter crash in 1968, 
that he sought treatment for his wrist during service and 
immediately thereafter, and that he has had pain in his wrist 
ever since.

The veteran's testimony about his in-service wrist injury was 
consistent throughout his claims file, and there is no reason 
to doubt the credibility of the testimony.  Furthermore, the 
veteran's testimony is supported by the credible statements 
from his wife and from a fellow soldier with first hand 
knowledge of the incident.  Given that the evidence is not 
contradicted by any other evidence in the claims file, the 
doctrine of reasonable doubt provides a proper basis for 
granting service connection.  

Accordingly, resolving the benefit of the doubt in favor of 
the claimant, service connection for a left wrist disability 
is granted.

It is important to note that the helicopter crash which 
caused the veteran's left wrist injury occurred in October 
1968 which is during a period of service from which the 
veteran was honorably discharged.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).




ORDER

Service connection for a left wrist disability is granted.

____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


